DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


Applicant’s election of claims 18-31 in the reply filed on 15 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 September 2021.










                                                                   Ex parte Quayle



          This application is in condition for allowance except for the following formal matters: 
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
          The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
         The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
          A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.





Allowable Subject Matter


Claims 18-31 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein using a plurality of classifiers, each determining at least one classification of damage to the vehicle, each said classification being determined for each of a plurality of normalized parts of the vehicle; determining one or more classifications for the plurality of auxiliary parts using one or more trained models, wherein each classification comprises at least one indication of damage to at least one auxiliary part; and outputting the determined damage states of the one or more auxiliary parts.













                                                  Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Taliwal et al. (USPN       10,692,050), recites, “A system and method are provided for automatically estimating a repair cost for a vehicle. A method includes: receiving, at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and, calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second sets of parts”.
            Mellinger, et al. (USPN       10,783,796), recites, “devices and methods operating a robotic vehicle. A robotic vehicle processor may detect an object posing an imminent risk of collision with the robotic vehicle. The robotic vehicle processor may determine a classification of the detected object. The robotic vehicle processor may manage a rotation of a rotor of the robotic vehicle prior to a collision based on the classification of the object”.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 







































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, September 21, 2021